Name: 79/703/EEC: Commission Decision of 25 July 1979 on the implementation of the reform of agricultural structures in France pursuant to Directives 72/159/EEC and 72/160/EEC and Titles III and IV of Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  Europe;  means of agricultural production; NA
 Date Published: 1979-08-15

 Avis juridique important|31979D070379/703/EEC: Commission Decision of 25 July 1979 on the implementation of the reform of agricultural structures in France pursuant to Directives 72/159/EEC and 72/160/EEC and Titles III and IV of Directive 75/268/EEC (Only the French text is authentic) Official Journal L 207 , 15/08/1979 P. 0032 - 0033COMMISSION DECISION of 25 July 1979 on the implementation of the reform of agricultural structures in France pursuant to Directives 72/159/EEC and 72/160/EEC and Titles III and IV of Directive 75/268/EEC (Only the French text is authentic) (79/703/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas the French Government has forwarded the texts of the following legal and administrative provisions: (a) pursuant to Article 18 (3) of Directive 72/159/EEC: 1. on 23 November 1977: - circular of 6 October 1977 on aid for livestock buildings for cattle, sheep and goats, - circular of 6 October 1977 on aid for livestock buildings for pigs, - circular of 6 October 1977 on the modernization of farms; 2. on 4 December 1978: - Decree No 78-1032 of 23 October 1978 amending Decree No 74-129 of 20 February 1974 on modernization, - implementing provisions of 23 October 1978 on management accounts, - implementing provisions of 23 October 1978 on launching aid for certain types of agricultural group; 3. on 23 August 1978 and 23 March 1979 and in May 1979: - circular No 5072 of 28 July 1978 fixing the amount of aid for livestock housing, - order of 18 February 1979 on the rate of interest on special stock-rearing loans, - circular on the modernization of farms; (b) pursuant to Article 9 (3) of Directive 72/160/EEC: 1. on 23 November 1977: - Decree No 77-1125 of 5 October 1977 amending Decree No 74-131 of 20 February 1974 on the granting of a retirement annuity to elderly farmers ceasing to practise farming, - Decree No 77-1126 of 5 October 1977 amending Articles 4 and 5 of Decree No 74-132 of 20 February 1974 on the granting of a structural improvement premium to farmers ceasing to practise farming; 2. on 22 January 1979: - Decree No 78-1062 of 2 November 1978 on the granting of a retirement annuity to elderly farmers ceasing to practise farming in the departments of Guadeloupe, Guyana, Martinique and Reunion; Whereas the French Government has also submitted a report on the financing of livestock housing in 1978 compared to 1977; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 128, 19.5.1975, p. 1. Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC, the Commission has to decide whether, having regard to the compatibility of the legal and administrative provisions forwarded with the said Directives and with Titles III and IV of Directive 75/268/EEC and having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the provisions existing in France, which were the subject of the Commission Decision of 2 March 1977 (1), continue to satisfy the conditions for a financial contribution by the Community taking into account the abovementioned laws and administrative provisions; Whereas the provisions listed under (a) (1) above provide for aid and for conditions for the granting of certain aid which fundamentally fail to satisfy the conditions of Directives 72/159/EEC and 75/268/EEC; Whereas the provisions listed under (a) (3) above which repeal or amend the abovementioned provisions satisfy the conditions and are compatible with the objectives of the abovementioned Directives; Whereas the report submitted by the French Government on the aid granted in 1978 shows that the practical implementation of the provisions listed under (a) (1) above largely satisfied the conditions of Directives 72/159/EEC and 75/268/EEC and that the rules contained in those provisions which were incompatible with the said Directives thus had no significant effect on the achievement of the objectives of the Directives; Whereas, in view of the short period of validity of the said provisions and the report submitted by the French Government on their implementation, it is appropriate to determine that the provisions existing in France for the implementation of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC, taking into account the provisions listed under (a) (1) and (3) above, continue to satisfy the conditions for a financial contribution by the Community; Whereas the provisions listed under (a) (2) above are compatible with Articles 11 and 12 of Directive 72/159/EEC; Whereas the provisions listed under (b) above are compatible with the conditions of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The provisions existing in France for the implementation of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC, taking into account the provisions listed in the recitals under (a), continue to satisfy the conditions for a financial contribution by the Community to the common measure specified in Article 15 of Directive 72/159/EEC. 2. The provisions existing in France for the implementation of Directive 72/160/EEC, taking into account the provisions listed in the recitals under (b), continue to satisfy the conditions for a financial contribution by the Community to the common measure specified in Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 25 July 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 64, 10.3.1977, p. 15.